            Case 1:21-mj-00047-ZMF Document 7 Filed 01/21/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CRIMINAL NO. 21-mj-00047
                                              )       Mag. Judge: Zia M. Faruqui
                                              )
DOMINIC PEZZOLA                               )

                Motion for admission of attorney Michael Scibetta Pro Hac Vice

       Pursuant to Criminal Local Rule 44.1 (c) & (d), Defendant Dominic Pezzola moves for the

admission and appearance of attorney Michael Scibetta pro hac vice in the above-captioned case.

This motion is supported by the Declaration of Mr. Michael Scibetta , filed herewith. As set forth in

Mr. Scibetta’s declaration, he is admitted and an active member in good standing in the following

courts and bars:

New York State Bar Association and the Western District of New York.            .

       This motion is supported and signed by Kira Anne West, an active and sponsoring member

of the Bar of this Court.

                                              Respectfully submitted,

                                              KIRA ANNE WEST

                                      By:             /s/
                                              Kira Anne West
                                              DC Bar No. 993523
                                              712 H Street N.E., Unit #509
                                              Washington, D.C. 20002
                                              Phone: 202-236-2042
                                              kiraannewest@gmail.com
          Case 1:21-mj-00047-ZMF Document 7 Filed 01/21/21 Page 2 of 3




                                    CERTIFICATE OF SERVICE

       I hereby certify on the 21st day of January, 2021 a copy of same was electronically filed

using the CM/ECF system and thus delivered to the parties of record and in pursuant to the

rules of the Clerk of Court.

                                                       /S/
                                                    Kira Anne West
            Case 1:21-mj-00047-ZMF Document 7 Filed 01/21/21 Page 3 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CRIMINAL NO. 21-mj-00047
                                              )       Mag. Judge: Zia M. Faruqui
                                              )
DOMINIC PEZZOLA                               )



                                              ORDER


  Pending before the Court is the motion of defendant Dominic Pezzola seeking admission of his

attorney, Michael Scibetta, for admission to this Court pro hac vice with support from attorney Kira

Anne West, a member in good standing in this Court. Upon consideration of the motion, finding it

meritorious, the Court grants attorney Michael Scibetta’s pro hac vice admission to this Court.


  SO ORDERED this _____ day of January, 2021.

                                                             _________________________
                                                             Zia M. Faruqui
                                                             United States Magistrate Judge




                                                  3
        Case 1:21-mj-00047-ZMF Document 7-1 Filed 01/21/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT


                                FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA


       V.                                             CRIMINAL NO. 21-MJ-OOO47



DOMINIC PEZZOLA

     DECLARATION OF MICHAEL SCIBETTA !N SUPPORT OF MOTION FOR ADMISSION OF
                             ATTORNEY PRO HAC Y'CE


I. Michael Scibetta. hereby declare:
1.     My name. office address" and telephone nutlber are as follows:
               30 West Broad Street
               Suite 501
               Rochester. New   York 14614
               (58s) 232-2770
2.     I have been adrnitted to the following collrts and bars:
       New York State Bar Association
       Western District of New York

3.     I am currently in good standing with all states. courts. and bars in which I am admitted.
have never been subject to discipline. nor have been disciplined by any bar to which I am

admitted or otheru'ise.
4.     I have not been previously admitted pro hac vice in this Cour1. in the last two years, or
otherwise.
5.     I do not have an office located w           District of
I declare under penalty of perlury that          oing is t



                                       Michae
